WATT, Justice,
with whom SUMMERS, Vice Chief Justice, joins, concurring in result.
I concur in the result reached by today’s judgment, but I write separately. The procedural history of this case serves as a stark example of the unnecessary confusion and complexity that has resulted from this Court’s refusal to give effect to Okla. Const. Art. 7 § 7, the court reform constitutional amendment. I think a comment on the practical problems that refusal has created is called for here.
Okla. Const. Art. 7 § 7, did away with County Courts, in which probate jurisdiction had been vested, and placed plenary jurisdiction in the District Court. (“The District Court shall have unlimited original jurisdiction of all justiciable matters....”) Here one judge of the district court, sitting in a probate matter, “severed” the trust attached to a will that had been presented for probate and transferred it to the chief judge of the district court because the trust might have been an inter vivos trust. Given this Court’s refusal in Wilson v. Kane, 1993 OK 65, 852 P.2d 717, to give effect to Art. 7 § 7, the judge in the probate matter had to do so. Nevertheless, under the constitution, the judge in the probate matter clearly had jurisdiction to interpret the trust, whether it was testamentary, intervivos, or a combination. Unfortunately, the majority in Wilson v. Kane refused to give effect to the constitution.
I pointed out in my dissent in Wilson v. Kane that the majority opinion continued the confusion in the law concerning what a probate judge can and cannot do, and was clearly contrary to the intent of the people when they passed court reform. The procedural picture here proves the point. The wasteful practice of having two judges of the same district court interpret a single trust instrument demonstrates the people’s wisdom in passing a constitutional amendment that should have rendered such a practice unnecessary. I urge the Court to revisit this issue when an appropriate case is presented.